
	

113 HR 742 : Swap Data Repository and Clearinghouse Indemnification Correction Act of 2013
U.S. House of Representatives
2013-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		1st Session
		H. R. 742
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 13, 2013
			Received; read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		AN ACT
		To amend the Securities Exchange Act of
		  1934 and the Commodity Exchange Act to repeal the indemnification requirements
		  for regulatory authorities to obtain access to swap data required to be
		  provided by swaps entities under such Acts.
	
	
		1.Short titleThis Act may be cited as the
			 Swap Data Repository and Clearinghouse
			 Indemnification Correction Act of 2013.
		2.Repeal of
			 indemnification requirements
			(a)Derivatives
			 clearing organizationsSection 5b(k)(5) of the Commodity Exchange
			 Act (7 U.S.C.
			 7a–1(k)(5)) is amended to read as follows:
				
					(5)Confidentiality
				agreementBefore the
				Commission may share information with any entity described in paragraph (4),
				the Commission shall receive a written agreement from each entity stating that
				the entity shall abide by the confidentiality requirements described in section
				8 relating to the information on swap transactions that is
				provided.
					.
			(b)Swap data
			 repositoriesSection 21(d) of the Commodity Exchange Act
			 (7 U.S.C.
			 24a(d)) is amended to read as follows:
				
					(d)Confidentiality
				agreementBefore the swap
				data repository may share information with any entity described in subsection
				(c)(7), the swap data repository shall receive a written agreement from each
				entity stating that the entity shall abide by the confidentiality requirements
				described in section 8 relating to the information on swap transactions that is
				provided.
					.
			(c)Security-Based
			 swap data repositoriesSection 13(n)(5)(H) of the Securities
			 Exchange Act of 1934 (15 U.S.C. 78m(n)(5)(H)) is amended
			 to read as follows:
				
					(H)Confidentiality
				agreementBefore the
				security-based swap data repository may share information with any entity
				described in subparagraph (G), the security-based swap data repository shall
				receive a written agreement from each entity stating that the entity shall
				abide by the confidentiality requirements described in section 24 relating to
				the information on security-based swap transactions that is
				provided.
					.
			(d)Effective
			 dateThe amendments made by this Act shall take effect as if
			 enacted as part of the Dodd-Frank Wall Street Reform and Consumer Protection
			 Act (Public
			 Law 111–203) on July 21, 2010.
			
	
		
			Passed the House of
			 Representatives June 12, 2013.
			Karen L. Haas,
			Clerk
		
	
